                                  IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:11-CR-00003-RJC-DSC
                USA,                                     )
                                                         )
                               Plaintiff,                )
                                                         )
                    v.                                   )        ORDER
                                                         )
                RICARDO PENA-CARTANIETO (18)             )
                                                         )
                               Defendant.                )
                                                         )

                         THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss, (Doc. No. 738), the Indictment, (Doc. Nos. 188, 289, 341, 369), without

               prejudice, as to the above-named defendant who has never appeared in court.

                         IT IS, THEREFORE, ORDERED that the Government’s motion, (Doc. No.

               738), is GRANTED and the Indictment, (Doc. Nos. 188, 289, 341, 369), is

               DISMISSED without prejudice, as to Ricardo Pena-Cartanieto.


Signed: October 30, 2019
